               Case 1:19-cv-03386 Document 1 Filed 04/16/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------- x
Sagax Development Corp.,              :
                                                             CIV. A. NO.
                Plaintiff,                               :
                                                             COMPLAINT
       - against -                                       :

ITrust S.A.,                                             :   JURY TRIAL DEMANDED

                Defendant.                               :

------------------------------------- x

       Plaintiff Sagax Development Corp. (“Sagax”), through its undersigned counsel, hereby

brings this action against ITrust S.A. (“ITrust”) and state as follows:

                                  NATURE OF THE ACTION

       1.       This action arises out of ITrust’s breach of its agreement with Sagax dated

October 9, 2015 (the “Agreement”), to grant Sagax a 2.5% equity interest in ITrust in exchange

for over a year of Sagax’s hard work serving as an advisor to ITrust and its’ efforts to secure

investors and investments in ITrust’s growing business.

       2.       Per the Agreement, Sagax, through the efforts of its President, Luc Hardy, found

and solicited investors to invest in ITrust’s business. As a result of Mr. Hardy’s performance,

ITrust received approximately €1,716,000 in investments (approximately $2,000,000), an

amount larger than even called for under the Agreement.

       3.       Despite Sagax’s full performance, ITrust refuses to grant Sagax the 2.5% equity

interest in ITrust’s business as agreed, or for that matter, grant or pay Sagax any compensation

whatsoever. ITrust has instead accepted and utilized Sagax’s advice and the investments

procured by Sagax, without compensating Sagax for its performance in any way. Sagax is owed

a 2.5% equity interest in ITrust’s business as promised by ITrust.
            Case 1:19-cv-03386 Document 1 Filed 04/16/19 Page 2 of 11



                                            PARTIES

       4.      Plaintiff Sagax is a Connecticut corporation with its principal place of business in

Cos Cob, Connecticut. Sagax is an advisory company that consults with and advises startup

companies and emerging growth entrepreneurs, principally in the technology industry.

       5.      Upon information and belief, Defendant ITrust is a French technology company

with its principal place of business in Toulouse, France.

                                JURISDICTION AND VENUE

       6.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 because

Sagax seeks equity interest in ITrust, the value of which exceeds $75,000, and complete diversity

exists between Sagax and ITrust.

       7.      This Court has personal jurisdiction over ITrust because ITrust transacted

business in New York and a substantial part of the events giving rise to Sagax’s claims occurred

in New York.

       8.      Pursuant to the Agreement, Sagax and ITrust negotiated, met, and worked with

many New York investors for the purpose of securing investments for ITrust. ITrust spent a

substantial amount of time in New York, New York, meeting with Sagax President, Mr. Hardy,

and potential investors. Upon information and belief, ITrust communicated with potential

investors in New York via email and phone. Upon information and belief, to facilitate its work

in the U.S., ITrust secured office space for at least a two-month period in 2016 in New York,

New York.

       9.      After approximately seven to eight months of efforts to partner with investors,

that largely took place in Manhattan, ITrust ultimately entered into agreements with three (3)

New York investors. Upon information and belief, these New York investors all entered into




                                                -2-
             Case 1:19-cv-03386 Document 1 Filed 04/16/19 Page 3 of 11



agreements with Defendant to invest capital in ITrust in exchange for a percentage of equity in

ITrust. Thus, Defendant’s business relationships with these three (3) New York investors remain

ongoing, as they remain investors and equity holders in ITrust. Upon information and belief, one

of these New York investors more recently reinvested in ITrust in an additional round of

funding.

       10.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to Sagax’s claims occurred in this District and because

Defendant is subject to personal jurisdiction here.

                                   STATEMENT OF FACTS

       11.     On August 24, 2015, Luc Hardy, President of Plaintiff Sagax, was contacted by

David Ofer, Vice President and Board Member of ITrust. Mr. Ofer explained to Mr. Hardy that

he was joining a French startup company, ITrust, which wanted to “flip” its business (i.e. flip all

of the company’s assets and entire business) into a U.S. company, and raise a financing round

from U.S. private investors and/or venture capital firms to grow the business in the U.S.

       12.     Mr. Hardy is an experienced investor and entrepreneur, with experience working

with French businesses that are interested in “flipping” their business into a U.S. based-company.

Mr. Hardy’s work focuses on advising French technology startup companies on how to

efficiently access the U.S. market, especially via re-domiciliation in the U.S.

       13.     Mr. Ofer explained to Mr. Hardy that ITrust had been studying the U.S. market

and developing its business plan to enter the U.S. Mr. Ofer explained that ITrust executives

were eager to flip their business into a U.S. corporation and raise funds from U.S. investors to

make the business successful in the U.S.




                                                -3-
             Case 1:19-cv-03386 Document 1 Filed 04/16/19 Page 4 of 11



       14.     At the time, ITrust was (and still is) owned by father and son founders, Henri

Piotrowski and his son, Jean-Nicolas Piotrowski (“Mr. Piotrowski”), among other investors.

       15.     Mr. Hardy met with Mr. Ofer and Mr. Piotrowski in Paris, France on

September 29, 2015, to discuss ITrust’s business and growth plan and how Sagax and Mr. Hardy

could assist with ITrust’s growth in the U.S. by helping to identify potential investors.

       16.     Following the September 29, 2015, meeting, Mr. Hardy continued to

communicate and negotiate with Mr. Ofer and Mr. Piotrowski via email and phone calls.

       17.     On October 9, 2015, Mr. Hardy met with Mr. Ofer in Paris, France and entered

into the Agreement on behalf of Sagax. Mr. Piotrowski entered into the Agreement on behalf of

ITrust later that same day. Pursuant to the Agreement, Sagax would serve as an advisor to and

assist in raising funds for ITrust, and in exchange, Sagax would become an equity holder and

was granted the right to invest in the newly “flipped” ITrust, now a U.S. company.

       18.     Specifically, the Agreement stated that ITrust would form “NewCo,” a U.S.

subsidiary of ITrust, to grow ITrust’s business in the U.S. The Agreement explained that “ITrust

seeks to develop its activities internationally and more particularly to establish itself in the

U.S.A.” A certified translation of the Agreement is attached hereto as Exhibit A. Under the

Agreement, Sagax was required to “accompany ITrust’s project by linking it with American

investment funds that will be able to make the investments necessary for the successful

completion of the Company’s project.” See Exhibit A.

       19.     Under the Agreement, NewCo would be formed to be the recipient of all

operations and assets of ITrust, with Sagax to own 2.5% of the equity interest. See Exhibit A.

Sagax was to invest $50,000 and help secure funding of $450,000, for a total of $500,000

invested in NewCo by December 31, 2015. See Exhibit A.




                                                  -4-
               Case 1:19-cv-03386 Document 1 Filed 04/16/19 Page 5 of 11



         20.      Mr. Hardy, on behalf of Sagax, immediately began working under the Agreement.

Mr. Hardy brainstormed potential partnerships and pitched potential investors the opportunity to

invest in ITrust. 1 Mr. Hardy introduced ITrust, through Mr. Ofer and Mr. Piotrowski, to high-

level potential investors. Mr. Hardy negotiated with and persuaded potential investors to

consider investing in ITrust at the valuation sought by ITrust. Mr. Hardy also advised ITrust

generally regarding entry in the U.S. market.

         21.      Mr. Hardy dedicated a great deal of time seeking investors for ITrust. From

approximately October 2015 when the Agreement was entered into, to the summer of 2016, Mr.

Hardy participated in over one hundred (100) telephone calls and Skype calls with Mr. Ofer and

Mr. Piotrowski, and potential investors, partners, service providers, and attorneys, all related to

his work as an advisor to ITrust. In that time, Mr. Hardy also sent and received hundreds of

emails related to this work.

         22.      As a result of Mr. Hardy’s efforts, Mr. Hardy, Mr. Ofer, and Mr. Piotrowski

attended, together or separately, numerous business meetings with potential investors.

Approximately ten (10) such meetings took place in New York City, New York, from October

2015 to June 2016. The purpose of each of these meetings was to secure capital funding for

ITrust from outside investors. Upon information and belief, ITrust obtained office space in New

York City from approximately May 2016 to June 2016 in part to facilitate these meetings and its

efforts to obtain funding from investors, as arranged by Mr. Hardy.




1
  In fact, Mr. Ofer drafted an email for Mr. Hardy to use as his opening email to potential investors, pitching ITrust
as an exciting investment opportunity. See Mr. Ofer’s October 12, 2015 email to Mr. Hardy and Mr. Piotrowski
attached hereto as Exhibit B. Mr. Ofer’s draft email to investors stated: “Itrust is now French-based but will be
moving to the United States around year end. I wanted you to have an early look at this potential exciting
transaction. I am a shareholder and helping in the US process.” Id. As demonstrated by Mr. Ofer’s email, it was
understood by ITrust and Sagax from the beginning that Sagax was to be a shareholder in ITrust.




                                                          -5-
                 Case 1:19-cv-03386 Document 1 Filed 04/16/19 Page 6 of 11



           23.    Although Sagax and Mr. Hardy began performing under the Agreement

immediately after signing, ITrust departed from the terms of Agreement shortly after entering

into it.

           24.    Under the Agreement, ITrust was to form the U.S. corporation subsidiary,

NewCo, and to transfer ITrust’s assets into this U.S. subsidiary, prior to December 31, 2015. In

fact, after entering into the Agreement in October 9, 2015, ITrust decided not to “flip” or transfer

its assets into a U.S. subsidiary.

           25.    Instead, ITrust began exploring various other options to keep its business in

Europe. In a November 13, 2015 email from Mr. Piotrowski to Mr. Hardy, Mr. Piotrowski

explained that “[t]he fundamental problem [with flipping ITrust to a U.S. subsidiary] is the issue

with French EXIT tax.” A certified translation of Mr. Piotrowski’s November 13, 2015 email to

Mr. Hardy is attached hereto as Exhibit C. (See also a certified translation of a November 21,

2015 email from Mr. Piotrowski to Mr. Hardy and Mr. Ofer explaining that after speaking with a

“FR tax expert” he is reconsidering the “very significant” impacts of flipping ITrust to a U.S.

company, attached hereto as Exhibit D.) Mr. Piotrowski was especially concerned with the

large tax implication that the flip would have on him personally, as a large shareholder of ITrust.

In his November 21, 2015 email, Mr. Piotrowski explained to Mr. Hardy that he recently learned

that as the only shareholder with over 33% equity, the flip would cost Mr. Piotrowski over $1

million. See Exhibit D. ITrust considered multiple scenarios of developing its business,

including creating a U.S. subsidiary that was only “an operational software subsidiary” and not a

“flip” of ITrust’s assets into an American company, transferring the business to a Luxembourg

structure, and keeping the business in France, which it ultimately did. See, e.g., Exhibit C. Mr.




                                                  -6-
             Case 1:19-cv-03386 Document 1 Filed 04/16/19 Page 7 of 11



Piotrowski assured Mr. Hardy that Sagax would receive shares in the company that held ITrust’s

assets, whether it be a subsidiary (in the U.S. or elsewhere) or in ITrust.

       26.     ITrust did not form a U.S. subsidiary until June 2016, and when it formed

Reveelium Inc., a U.S. subsidiary of ITrust, ITrust did not “flip” all of its assets into the U.S.

subsidiary as contemplated by the parties under the Agreement. ITrust’s operations and assets

remained with ITrust, and upon information and belief, the U.S. subsidiary, Reveelium, is a

dormant corporation. As a result, since the U.S. subsidiary did not exist on or prior to December

31, 2015, Sagax and Mr. Hardy could not invest in it or seek investors to invest in it at that time.

       27.     Despite this, Sagax and Mr. Hardy continued their efforts to find investors for

ITrust. Since ITrust’s operations and assets remained in ITrust, and were not “flipped” into a

U.S. subsidiary, Sagax and Mr. Hardy sought investors to invest funds directly into ITrust itself.

       28.     Ultimately, Sagax and Mr. Hardy identified, solicited, negotiated with and

secured five (5) investors to invest in ITrust. Mr. Hardy was responsible for introducing all five

investors to ITrust and facilitating the investments.

       29.     Four (4) of these investors are “business angels” who collectively invested

approximately €216,000 in ITrust. Upon information and belief, three (3) of these investors are

New York residents, and one (1) is a resident of Paris, France. These investments were made

and this “round” of funding was completed by April, 2016.

       30.     The fifth investor identified by Sagax was a Paris-based French venture capital

fund, New Alpha, which invested approximately €1,500,000 in ITrust. This investment was

finalized in May, 2016.




                                                 -7-
                Case 1:19-cv-03386 Document 1 Filed 04/16/19 Page 8 of 11



          31.    Upon information and belief, ITrust entered into agreements with each of these

five (5) investors granting them a percentage of equity in ITrust, in exchange for their

investment. Upon information and belief, each remains an equity holder in ITrust today.

          32.    Thus, although ITrust did not form a U.S. subsidiary to attract U.S. investors,

Sagax and Mr. Hardy still performed under the Agreement and found investors to invest in ITrust

in the amount of almost $2,000,000. This amount is far more than Sagax was obligated to assist

ITrust in raising under the Agreement.

          33.    Unfortunately, despite the tireless work and advice Sagax and Mr. Hardy

undertook for many months from the fall of 2015 through the winter of 2017, and the undeniable

success of these efforts – raising approximately €1,716,000 in investments for ITrust – ITrust has

refused to grant Sagax the 2.5% equity interest in ITrust that it is owed under the Agreement. In

fact, Defendant refuses to compensate Sagax or Mr. Hardy at all.

                                      CAUSES OF ACTION

                                           COUNT ONE
                                        (Breach of Contract)

          34.    Sagax repeats and realleges each and every allegation contained in paragraphs 1

through 33 as if they were fully set forth herein.

          35.    On October 9, 2015, the Agreement was executed and signed by Mr. Hardy on

behalf of Sagax and Mr. Piotrowski on behalf of ITrust.

          36.    The Agreement was a valid and enforceable contract by and between Sagax and

ITrust.

          37.    Sagax fully performed under the Agreement. From October 9, 2015 through May

2016 Mr. Hardy solicited potential investors to invest in ITrust; introduced ITrust to potential

investors; and advised negotiations between ITrust and investors. As a direct result of Mr.




                                                 -8-
             Case 1:19-cv-03386 Document 1 Filed 04/16/19 Page 9 of 11



Hardy’s substantial efforts, ITrust received investments totaling approximately €1,716,000 from

investors that were solicited by and introduced by Mr. Hardy. Mr. Hardy continued to serve as

an advisor and consultant to ITrust through the first quarter of 2017. Pursuant to the Agreement,

Sagax is entitled to 2.5% equity interest in ITrust. The Agreement also granted Sagax the right

to invest $50,000 (at a discount) in ITrust’s U.S. subsidiary once the company was “flipped” into

the U.S. subsidiary.

       38.     ITrust failed to compensate Sagax with 2.5% of equity interest in ITrust or

compensate Sagax at all for its performance under the Agreements. Further, since ITrust did not

flip its business into a U.S. company, Sagax could not invest $50,000 in the U.S. company.

       39.     ITrust’s failure to compensate Sagax for its performance under the Agreement

amounts to a material breach of the Agreement.

       40.     As a result, Sagax has and will continue to sustain damages.

                                         COUNT TWO
                                       (Unjust Enrichment)

       41.     Sagax repeats and realleges each and every allegation contained in paragraphs 1

through 40 as if they were fully set forth herein.

       42.     If for any reason the Court decides that no valid contract existed between the

parties covering the circumstances discussed above, then, in the alternative, Sagax seeks relief

under this count, for unjust enrichment.

       43.     Sagax conferred benefits on ITrust as a result of Mr. Hardy’s solicitation of

potential investors to invest in ITrust; introductions of ITrust to potential investors; advising of

negotiations between ITrust and investors; and general consulting for ITrust, especially regarding

the U.S. market. As a direct result of Mr. Hardy’s substantial efforts, ITrust received




                                                 -9-
             Case 1:19-cv-03386 Document 1 Filed 04/16/19 Page 10 of 11



investments totaling approximately €1,716,000 from investors who were solicited by and

introduced by Mr. Hardy.

       44.     ITrust accepted and utilized Sagax’s services from October 9, 2015 through the

first quarter of 2017, and has been unjustly enriched as a direct and proximate result of the work

and efforts performed for ITrust by Sagax.

       45.     It would be inequitable for ITrust to retain the benefit of Sagax’s services without

payment for them, and Sagax should be compensated for the services it provided to ITrust.

                                    PRAYER FOR RELIEF

   WHEREFORE, Plaintiff prays for relief and judgment as follows:

   a. Judgment awarding Sagax 2.5% equity interest in ITrust as owed to Sagax under the
      Agreement, accounting for any and all tax implications that will affect the value of
      Sagax’s ownership as a result of ITrust’s delay in issuing the 2.5% equity;

   b. Judgment awarding Sagax damages for unjust enrichment;

   c. Award of compensatory and punitive damages in an amount to be determined at trial as
      well as pre- and post-judgment interest; and

   d. Award of costs and expenses, including attorneys’ fees and expenses, and such other
      amounts as the Court deems just and proper.




Dated: New York, New York.                        Respectfully Submitted,
       April 16, 2019
                                                  McDermott Will & Emery LLP
                                                  340 Madison Avenue
                                                  New York, New York 10173-1922
                                                  +1 212 547 5400



                                                  By: /s/ Lillian A. Horan
                                                     John J. Calandra
                                                     Michael R. Huttenlocher




                                               -10-
               Case 1:19-cv-03386 Document 1 Filed 04/16/19 Page 11 of 11



                                                 Lillian A. Horan
                                                 Attorneys for Plaintiff
                                                 Sagax Development Corp.

DM_US 159130698-2.107734.0011




                                          -11-
